Case 8:21-cv-00280-KKM-AEP Document 23 Filed 05/24/21 Page 1 of 2 PageID 91




                     UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                                   IN ADMIRALTY

                       CASE NO.: 8:21-cv-00280-KKM-AEP


 Link Investment Co., Plaintiff,

 v.

 JIANGSU   STEAMSHIP    PTE. LTD.,
 JIANGSU   STEAMSHIP    CO.  LTD.,
 JIANGSU HUAXI OCEAN SHIPPING
 MANAGEMENT CO. LTD, AND SPRING
 SUNSHINE SHIPPING LTD,

 Defendants, and

 MASTER OF      THE M/V                SPRING
 SUNSHINE, IMO 9628049,

        Garnishee.                            /

                             JOINT STATUS REPORT

       Plaintiff LINK INVESTMENT CO. and Defendant SPRING SUNSHINE

SHIPPING LTD (collectively, the “Parties”), by and through their undersigned

counsel, pursuant to the Court’s February 24, 2021 Order staying the instant action

pending the outcome of the London Maritime Arbitration (DE 22), hereby file this

joint status report, and state:

       1.     The London Maritime Arbitration remains ongoing.
Case 8:21-cv-00280-KKM-AEP Document 23 Filed 05/24/21 Page 2 of 2 PageID 92




      2.     Accordingly, the Parties respectfully request the Court continue the stay

of these proceedings for at least an additional ninety (90) days.

Dated: May 24, 2021.

/s/ Brandon Bushway                           /s/ Catherine M Benson
ROBERT B. BIRTHISEL                           CATHERINE M. BENSON
Florida Bar Number: 906654                    Simms Showers LLP
rbirthisel@hamiltonmillerlaw.com              201 International Circle
JULES V. MASSEE                               Baltimore, Maryland 21030
Florida Bar Number: 041554                    T: 443-290-8705 / F: 410-510-1789
jmassee@hamiltonmillerlaw.com                 cmbenson@simmsshowers.com
BRANDON BUSHWAY                               Lead/ Pro Hac Vice Counsel for Link
Florida Bar Number: 1015247                   Investment Company
bushway@hamiltonmillerlaw.com
BRANDON P. VOLK                               /s/ David F. Pope
Florida Bar Number: 1019012                   DAVID F. POPE
bvolk@hamiltonmillerlaw.com                   Florida Bar No. 164452
HAMILTON, MILLER & BIRTHISEL,                 Service-dpope@bankerlopez.eom
LLP                                           ERIC C. THIEL
100 South Ashley Drive, Suite 1210            Florida Bar No. 016267
Tampa, Florida 33602                          Service-ethiel@bankerlopez.com
Tel: 813-223-1900 / Fax: 813-223-1933         BANKER LOPEZ GASSLER P.A. 501
SERVICE EMAIL:                                E. Kennedy Blvd., Suite 1700
CBBserve@hamiltonmillerlaw.com                Tampa, FL 33602
Counsel for Defendant Spring Sunshine         T: (813) 221-1500 / F: (813) 222-3066
Shipping Ltd                                  Local Counsel for Link Investment
                                              Company

                                              J. STEPHEN SIMMS
                                              Simms Showers LLP
                                              201 International Circle
                                              Baltimore, Maryland 21030
                                              T: 443-290-8704;
                                              F: 410-510-1789
                                              jssimms@simmsshowers.com
                                              Counsel for Link Investment Company



                                          2
